Citation Nr: 1512086	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Ms. Katherine Adams


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.  The appellant seeks recognition as the Veteran's surviving spouse for VA death pension benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Department of Veterans Affairs (VA)  Regional Office and and Insurance Center in St. Paul, Minnesota (RO), which denied the Appellant's claim for death pension benefits.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Appellant's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant was married to the Veteran from 1938 to 1948.
 
2.  The Veteran passed away in May 1948.
 
3.  The Appellant was remarried, in 1960, to N.B., and until December 2000, when N.B. passed away. 
 
4.  The Appellant is currently unmarried.



CONCLUSION OF LAW

The Appellant's remarriage, which was terminated by death in December 2000, constitutes a bar to her receipt of nonservice-connected death pension benefits as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101, 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

2.  Status as Surviving Spouse

The Appellant contends that she is entitled to death pension benefits as the Veteran's surviving spouse.  She admittedly remarried after the Veteran's death; however; she asserts that she remains eligible for death pension benefits under as her remarriage was terminated by death.

Prior to a determination as to the Appellant's entitlement to VA death pension benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the Appellant qualifies as the Veteran's surviving spouse.

The following facts are not in dispute.  The Veteran served on active duty from October 1943 to December 1945.  He and the Appellant were married in November 1938.  His death certificate shows that he died in May 1948 and the Appellant was listed as his surviving spouse.  At the time of his death, the Veteran was service connected for otitis media, right ear and apeendectomy scar.  In August 1948, the Appellant applied for death pension benefits as surviving spouse of the Veteran, but her claim was denied.  

In 1960, the Appellant was remarried to N. B., and they remained married until N.B.'s death in December 2000.  The Appellant submitted her claim for death pension benefits in September 2013.  Thereafter, a March 2014 decision denied the Appellant death pension benefits as she is not recognized as the surviving spouse of the Veteran due to her remarriage. 

Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1541.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of his death and: (1) Who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse); and (2) Except as provided in § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

The Board acknowledges that remarriage is generally a bar to eligibility for status as a surviving spouse.  However, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d).  Notably, there are only two exceptions that apply to VA death pension benefits.  

Under 38 C.F.R. § 3.55 (a)(1), the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage: (i) was void, or (ii) has been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs that the annulment was obtained through fraud by either party or by collusion.

In this case, there is no indication that the Appellant's remarriage was ever found to be void or were otherwise annulled.  The Appellant has plainly asserted that she was remarried and that her second marriage ended upon the death of her second husband.  There is no evidence to the contrary.  There is no evidence to suggest any annulment ever occurred.  As such, this exception is inapplicable.

The Board has considered the Appellant's argument that her remarriage was "void" upon the death of N.B, in that, their marriage was no longer in effect upon his death.  Notably, as the appellant's remarriage was conducted by the State of Indiana, the laws of Indiana govern the issue of whether the appellant's remarriage in this case may be determined to be void.  38 C.F.R. § 3.1(j).  However, under Indiana State law, a marriage is not considered voided upon the death of a party.  See Indiana Code (IC), Title 31: Family Law and Juvenile Law - Article 11: Void Marriage-Chapter 8. (noting that void marriages include those performed without legal proceedings, that are either bigamous or incestuous, or a party is mentally incompetent, and the marriage the marriage is a common law marriage entered into after January 1958, or a foreign marriage solemnized between Indiana residents to evade Indiana law.)   In this case, there is no evidence demonstrating that the appellant and  N.B. would have been voided under Indiana State law. 
Furthermore, the Board finds the Appellant's argument is nonsensical.  If a marriage was considered "void" upon death of a spouse in the sense that she suggests, then in the same vein, the Appellant's marriage to the Veteran was "void" upon his death in 1948, and she would not be eligible for benefits as surviving spouse if the marriage to the Veteran was "void." 

Under 38 C.F.R. § 3.55 (2), on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage: (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.

Here, the appellant asserts that she remained married to the Veteran until his death in 1948.  The record contains no documentation of an earlier termination of the appellant's marriage to the Veteran.  Again, by her own report, the appellant's second marriage was terminated by her second husband's death in 2000, which comes well after November 1990.  As such, this exception is inapplicable.

The Board notes that the Appellant also argued that continuation clause of U.S.C., Title 38, Continuation of Certain Rights and Benefits Act. Sept. 2, 1958, P.L. 85-857, § 12, 72 Stat 1264; June 24, 1965, P.L. 89-50; § 1(c), 79 Stat. 173; June 11, 1969, P. L. 91-24, § 14(a), 83 Stat. 35, stands for the continuation of any rights afforded to a surviving spouse, including the appellant, which was in effect on December 31, 1958, and cannot be negated by subsequent amendments that were not in place at the time of the veteran's death.  Essentially, the appellant argues that 38 C.F.R. § 3.55(a)(2) cannot supersede the laws that were in place in 1948, when the Veteran died, and cannot be considered in the current matter.  The Board does not agree with the appellant's argument. 

VA is bound by the applicable laws in effect at the date of claim and during the pendency of the appeal.  In this case, the appellant did not submit a claim to reopen her claim for VA benefits as surviving spouse until September 2013, well after her remarriage to N.B. and the amendments to VA law and regulation that preclude her from qualifying as surviving spouse because of remarriage. 

In sum, to receive pension as a widow, the appellant must qualify as a surviving spouse, which is precluded by remarriage.  As she reports her own remarriage after the Veteran's death, she may not be recognized as the Veteran's surviving spouse under governing law and regulation.

The disposition of this claim is based on the law, and not on the facts of the case, which provides that recognition of the appellant as the Veteran's surviving spouse is legally precluded.  As such, her claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  While the Board is sympathetic to the appellant's circumstances, the Board is bound by the applicable statutes and regulations.

The provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).





ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


